Citation Nr: 0801738	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran was afforded a videoconference hearing before the 
undersigned in October 2007.  A transcript of the testimony 
offered at this hearing has been associated with the record.  

At this hearing, the veteran submitted additional evidence 
and waived RO consideration of that additional evidence.  See 
38 C.F.R. § 20.1304(c) (2007).  The evidence, a letter from 
H. C. H., III, M.D., pertains to a diagnosis of major 
depression and the Board refers a claim of entitlement to 
service connection for depression to the RO for adjudication.  


FINDINGS OF FACT

1.  Sleep apnea was not shown in service; the veteran was 
first diagnosed as having sleep apnea approximately 6 years 
following his discharge from service.  

2.  Symptoms characteristically associated with sleep apnea 
that were experienced during active service do not reflect 
early manifestations of the disorder diagnosed subsequent to 
service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), must be 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in November 2004.  This letter 
also informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion; he received such notice in March 2006.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Particularly, the veteran has been 
afforded the appropriate information in order to advance any 
contentions regarding his claim of service connection.  Any 
possible prejudice caused by error in the timing of VCAA 
compliant notice was cured when the claim on appeal was 
subsequently readjudicated in a June 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Moreover, in terms of any notification regarding 
downstream elements, because of the denial of service 
connection below, consideration of any such downstream 
elements are rendered moot.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned November 
2004 letter, which generally advised the veteran to provide 
the RO with any evidence that might support his claim.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  The RO has obtained all of the 
veteran's service medical records, VA medical records and 
records in the custody of federal agencies.  The veteran has 
not requested VA's assistance in obtaining private records, 
but has provided VA with some private medical records.  He 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  He has been provided a medical 
examination in furtherance of substantiating his claim. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the veteran's service medical records, 
and they are silent with respect to complaints or diagnosis 
of sleep apnea.  The Board notes that the veteran was treated 
for pharyngitis and tonsillitis in service and that he 
reported frequent trouble sleeping in a September 1992 report 
of medical history.  He later denied frequent trouble 
sleeping in his April 1994 report of medical history, 
immediately prior to his separation from service.  

Medical records from the Naval Medical Center show the first 
diagnosis of sleep apnea in August 2000, following 
polysomnography.  Shortly following this diagnosis, in 
December 2000, the veteran underwent an 
uvulopalatopharyngoplasty.  Following this operation, a 
diagnosis of obstructive sleep apnea was continued.  Of 
record is a January 2001 note reflecting continued complaints 
related to sleep apnea, particularly headaches and snoring.  
Polysomnography of March 2001 shows continued sleep apnea.  
In June 2001 the veteran underwent turbinate reduction and 
radioglossoplasty, resulting in a postoperative diagnosis of 
snoring.  A December 2001 polysomnography report shows 
continued snoring.  Subsequent treatment records show 
continued treatment of sleep apnea/snoring.  

Of record is a February 2005 letter authored by Robert E. 
Murad, M.D.  In this letter, Dr. Murad states that he felt 
that the veteran's sleep apnea may have developed at any time 
in the past and that it was impossible to say when it first 
developed.  Dr. Murad noted that the veteran was first 
treated for sleep apnea with uvuloplasty in 2000.  In closing 
he stated that it was his opinion that the origin of the 
veteran's sleep apnea was unclear, but that anyone who snored 
heavily could have sleep apnea.  

Also of record is a form letter dated in May 2005 signed by 
Dr. Murad.  In this letter, Dr. Murad notes the veteran's 
complaints of snoring, insomnia and breathing problems in 
service, underlines the phrase "it is more likely than not" 
that the veteran's condition is related to service, but 
handwrites the statement "without testing, it is impossible 
to be sure."
  
In a March 2006 letter Dr. Murad noted that the veteran's 
service medical record contained a notation of chronic nasal 
congestion, worse at night, not consistent with sinusitis.  
Dr. Murad once again stated that it was impossible to state 
when the veteran's sleep apnea began, although the veteran 
reported heavy snoring in service.  

Dr. Murad's last letter of record is dated in August 2006.  
In this letter he stated that he reviewed "all [the 
veteran's] records that were available to me" and that, 
based upon symptoms noted in the veteran's records from 1984 
to 1994, it was "very likely" that the veteran's sleep 
apnea had its onset in service.  Dr. Murad noted in-service 
complaints of difficulty sleeping, headaches, chest pains, 
loud snoring, hypertension and insomnia.  He particularly 
noted a report of medical history dated in September 1992 
regarding complaints of difficulty sleeping, ear, nose and 
throat problems, high blood pressure and chest pain and 
pressure.  

Of record is an undated letter authored by a physician from 
the Naval Medical Center.  In this letter the physician 
states that it is unclear when the veteran developed sleep 
apnea, but that he could not rule out that the veteran 
suffered from sleep apnea in service.  

Also of record are several letters authored by people who 
knew the veteran during service.  In these letters the 
authors expressed that they recalled the veteran having 
problems with sleeping and snoring in service.  

The Board also notes that the veteran submitted an internet 
article regarding the symptoms of sleep apnea.  This article, 
obviously, does not directly address the etiology of the 
veteran's sleep apnea.   

In April 2007, the veteran was provided a VA examination to 
address the etiology of his sleep apnea.  The examiner noted 
that he had reviewed the entire claims file, including the 
veteran's service medical records.  He noted the past 
surgical history, as outlined above.  He also noted the 
opinions of Dr. Murad, as outlined above, particularly the 
one in which Dr. Murad stated that it was "very likely" 
that the veteran incurred sleep apnea in service, based upon 
a history of hypertension, snoring, sleepiness and headaches.  

The VA examiner directly addressed Dr. Murad's opinion and 
concluded that it was less likely than not that the veteran's 
sleep apnea developed in service.  The VA examiner first 
noted that the veteran did not meet the criteria for 
hypertension until approximately 12 years following service, 
a considerable amount of time, and that people with sleep 
apnea usually develop hypertension early.  In regards to the 
headaches, the examiner stated that the headaches were not 
attributable to sleep apnea, because his pattern of headaches 
did not match that of a sleep apnea headache pattern.  The 
examiner also found that the veteran's in-service sleep and 
snoring problems were related to well-documented chronic 
allergies.  Likewise, he noted that his allergies caused 
sleep disturbance.  The examiner concluded that there was no 
question that the veteran had airway-disturbed sleep in 
service, but attributed this to the sinuses and snoring, and 
that apneic spells did not seem to be a factor in service.  
He found the symptomatology to be that of ongoing allergy 
sedation, rather than that of actual sleep apnea.  He 
believed that the sleep apnea would have become manifest in 
the late 1990s.  

As aforementioned, the veteran was afforded a Board hearing 
in October 2007.  At this hearing, the veteran related an in-
service history of headaches, sinus problems, trouble 
sleeping and hypertension.  He also stated that he believed 
that sleep apnea was incurred in service because these 
symptoms had persisted to present day and highlighted Dr. 
Murad's statements in this regard.  He acknowledged that he 
was first diagnosed as having sleep apnea in 2000.  

Initially, the Board must resolve the apparently conflicting 
opinions of Dr. Murad and the April 2007 VA examiner.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The Board finds the opinion of the VA examiner 
to be more probative.  Dr. Murad had, in every instance in 
which he offered an opinion, apparently reviewed at least a 
portion of the veteran's service medical records, although he 
does not identify those records specifically.  There is no 
explanation as to why Dr. Murad changed his opinion from one 
of impossibility to likeliness from February 2005 to August 
2006.  In contrast, the VA examiner's opinion was very 
thorough, included a thorough review of the service medical 
records and claims folder and specifically addressed the 
symptomatology used by Dr. Murad to conclude that it was very 
likely that the veteran developed sleep apnea in service.  
The VA examiner addressed hypertension, headaches, sleep 
disturbance and trouble breathing and did not attribute these 
symptoms to sleep apnea.  He found that hypertension 
developed well after the veteran's discharge, which would be 
unexpected had the veteran developed sleep apnea in service, 
and that the other symptomatology experienced in service was 
related to allergies.  Accordingly, the Board favors the 
opinion of the April 2007 VA examiner.

Service connection for sleep apnea is not established.  The 
Board acknowledges the veteran's and the other lay statements 
of record, but notes that because these statements, which 
pertain to the etiology of sleep apnea, have been made by lay 
persons, that they lack probative value regarding etiology.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Board acknowledges their probative value regarding 
symptomatology, but finds that the competent medical evidence 
fails to attribute this symptomatology to sleep apnea in 
service.  Similarly, the Board finds the internet article 
submitted by the veteran to be largely irrelevant because it 
does not address the specific facts as they relate to the 
veteran's claim.  In regards to the medical evidence of 
record, there is no evidence of an in-service diagnosis of 
sleep apnea.  It is not until 2000, approximately 6 years 
following his discharge from service, that the veteran was 
diagnosed as having sleep apnea.  Moreover, as outlined 
above, the Board has found the VA examiner's opinion more 
probative and that opinion does not attribute sleep apnea to 
service.  Likewise, the undated letter from the Naval Medical 
Center fails to assign any probability that the veteran 
incurred sleep apnea in service.  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for sleep apnea and the 
claim must be denied. 


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


